Citation Nr: 1113277	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-31 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity 

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted entitlement to service connection for peripheral neuropathy of the left and right lower extremities and assigned initial 10 percent evaluations effective February 17, 2003.  

In December 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Veteran previously perfected an appeal for entitlement to a higher evaluation for diabetes mellitus with complications including retinopathy and erectile dysfunction.  In a February 2008 rating decision, an increased 40 percent evaluation was assigned to this disability, effective February 17, 2003.  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal to a claim for less than the maximum rating.  Id.  In a June 2005 substantive appeal, the Veteran specifically requested that his diabetes be rated as 40 percent disabling.  Thus, the Veteran limited his appeal, and the assignment of a 40 percent evaluation for diabetes mellitus in the February 2008 rating decision constitutes a full grant of the benefits on appeal.  






FINDINGS OF FACT

1.  For the period prior to May 19, 2008, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximated mild incomplete paralysis with loss of sensation and pain in the foot.  

2.  For the period beginning May 19, 2008, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximated moderate incomplete paralysis with loss of sensation and constant pain from just below the knee to the foot.  

3.  For the period prior to May 19, 2008, the Veteran's peripheral neuropathy of the right lower extremity most nearly approximated mild incomplete paralysis with loss of sensation and pain in the foot.  

4.  For the period beginning May 19, 2008, the Veteran's peripheral neuropathy of the right lower extremity most nearly approximated moderate incomplete paralysis with loss of sensation and constant pain from just below the knee to the foot.  


CONCLUSIONS OF LAW

1.  For the period prior to May 19, 2008, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2010).

2.  For the period beginning May 19, 2008, the criteria for a 20 percent rating, but not higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520.

3.  For the period prior to May 19, 2008, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520.

4.  For the period beginning May 19, 2008, the criteria for a 20 percent rating, but not higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for peripheral neuropathy of the bilateral lower extremities was granted in the June 2005 rating decision on appeal.  Initial separate 10 percent evaluations were assigned, effective February 17, 2003.  The Veteran contends that higher initial ratings are warranted for his peripheral neuropathy as he experiences constant severe tingling pain and numbness. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Peripheral neuropathy is a disability involving a neurological disorder and is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran's peripheral neuropathy is rated as 10 percent disabling for each lower extremity under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under this diagnostic code, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

For the period prior to May 19, 2008, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's peripheral neuropathy of the left and right lower extremities.  During this period, the Veteran manifested sensory impairment and burning pain that was limited to his feet.  Upon VA examination in May 2005, the Veteran had some decreased sensation over his feet with otherwise normal sensation in the lower extremities.  Pedal pulses deep tendon reflexes were full and present.  The Veteran also denied experiencing flare-ups of symptoms and did not require any assistive devices for ambulation.  Furthermore, his private physician in June 2005 found that the Veteran's peripheral neuropathy was not of sufficient severity to require significant neuropathic medication.  As the Veteran's symptoms during this period were sensory in nature and limited to the bilateral feet, the Board finds that his peripheral neuropathy most nearly approximates mild and ratings in excess of 10 percent are not warranted. 

For the period beginning May 19, 2008, the Board finds that increased 20 percent ratings are appropriate for the Veteran's peripheral neuropathy as it most nearly approximates moderate incomplete paralysis.  The May 2008 VA examiner found that the Veteran experienced loss of sensation in the lower extremity from just below the knee down to the feet and the Veteran reported constant severe pain associated with his disability.  He also stated that he could only walk approximately 100 yards due to pain and used a cane to assist with ambulation.  Similar reports of symptoms were made by the Veteran during the December 2010 hearing when he testified he experienced severe pain in his lower extremities.  As the Veteran's sensory impairment appears to have extended to his knee and resulted in increased pain, the Board finds that it most nearly approximated moderate incomplete paralysis of the lower extremities and separate 20 percent evaluations are warranted under Diagnostic Code 8520 for the period beginning May 19, 2008.  

Ratings in excess of 20 percent are not warranted as the Veteran's peripheral neuropathy has not most nearly approximated moderately severe at any time during the claims period.  As noted above, when neurological involvement is wholly sensory, the maximum rating assigned should be one associated with moderate impairment.  38 C.F.R. §§ 4.120, 4.124a.  The Veteran has not manifested any organic changes of his lower extremities and his primary complaints throughout the claims period have been associated with loss of sensation and pain.  Additionally, while the Veteran testified in December 2010 that he experienced foot drop, a symptom associated with complete paralysis of the sciatic nerve, the objective medical evidence is wholly negative for any findings associated with complete paralysis to include foot drop.  With respect to whether the Veteran manifests complete paralysis of the sciatic nerves, the Board finds that medical evidence is more probative than the Veteran's lay testimony regarding this specific medical question.  Therefore, ratings in excess of 20 percent for the period beginning May 19, 2008 are not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the assignment of an additional higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  His peripheral neuropathy is manifested by symptoms such as loss of sensation in the lower extremities and pain.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  In this case, the Veteran is already in receipt of TDIU benefits and consideration of whether a TDIU claim is raised by the Veteran or the record is not necessary. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 20010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Board notes that the claims file currently contains VA treatment records from the Dublin VAMC dated through October 2008.  The Veteran testified in December 2010 that he had not undergone treatment for his peripheral neuropathy since October 2008 as it did not seem to improve his condition.  Similarly, while the Veteran testified that he had recently begun treatment at the Brunswick VA Medical Center (VAMC), he had not been treated for his peripheral neuropathy at that facility.  Thus, the Board is satisfied that all VA medical records pertaining to the disabilities on appeal have been associated with the record.  Additionally, the Veteran was provided proper VA examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

The Veteran's peripheral neuropathy of the left lower extremity warrants an initial 10 percent evaluation for the period prior to May 19, 2008 and a 20 percent evaluation thereafter and to and this extent, the claim is granted.

The Veteran's peripheral neuropathy of the right lower extremity warrants an initial 10 percent evaluation for the period prior to May 19, 2008 and a 20 percent evaluation thereafter, and to and this extent, the claim is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


